Case 2:19-cv-05527-LDH-RML Document 7-1 Filed 10/04/19 Page 1 of 10 PageID #: 23



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  SECURITIES AND EXCHANGE
  COMMISSION,

                                        Plaintiff,
                                                                19-cv-5527
                             v.

  GINO M. PEREIRA,

                                        Defendant.


                     JUDGMENT AS TO DEFENDANT GINO M. PEREIRA

        The Securities and Exchange Commission having filed a Complaint and Defendant Gino

 M. Pereira (“Defendant”) having entered a general appearance; consented to the Court’s

 jurisdiction over Defendant and the subject matter of this action; consented to entry of this

 Judgment; waived findings of fact and conclusions of law; and waived any right to appeal from

 this Judgment:

                                                     I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

 Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

 interstate commerce, or of the mails, or of any facility of any national securities exchange, in

 connection with the purchase or sale of any security:

        (a)       to employ any device, scheme, or artifice to defraud;
Case 2:19-cv-05527-LDH-RML Document 7-1 Filed 10/04/19 Page 2 of 10 PageID #: 24



        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

        operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

 agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).

                                                   II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant

 to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)], Defendant is prohibited from

 acting as an officer or director of any issuer that has a class of securities registered pursuant to

 Section 12 of the Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to

 Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].

                                                  III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

 is permanently barred from participating in an offering of penny stock, including engaging in

 activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

 attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

 security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

 Exchange Act [17 C.F.R. § 240.3a51-1].



                                                    2
Case 2:19-cv-05527-LDH-RML Document 7-1 Filed 10/04/19 Page 3 of 10 PageID #: 25



                                                 IV.

        Upon motion of the Commission, the Court shall determine whether it is appropriate to

 order disgorgement of ill-gotten gains and/or a civil penalty pursuant to Section 21(d)(3) of the

 Exchange Act [15 U.S.C. § 78u(d)(3)] and, if so, the amount(s) of the disgorgement and/or civil

 penalty. If disgorgement is ordered, Defendant shall pay prejudgment interest thereon,

 calculated from July 15, 2014, based on the rate of interest used by the Internal Revenue Service

 for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection

 with the Commission’s motion for disgorgement and/or civil penalties, and at any hearing held

 on such a motion: (a) Defendant will be precluded from arguing that he did not violate the

 federal securities laws as alleged in the Complaint; (b) Defendant may not challenge the validity

 of the Consent or this Judgment; (c) solely for the purposes of such motion, the allegations of the

 Complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine

 the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn

 deposition or investigative testimony, and documentary evidence, without regard to the standards

 for summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In

 connection with the Commission’s motion for disgorgement and/or civil penalties, the parties

 may take discovery, including discovery from appropriate non-parties.

                                                  V.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

 incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

 shall comply with all of the undertakings and agreements set forth therein.




                                                  3
Case 2:19-cv-05527-LDH-RML Document 7-1 Filed 10/04/19 Page 4 of 10 PageID #: 26



                                                 VI.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

 exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

 allegations in the complaint are true and admitted by Defendant, and further, any debt for

 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

 Judgment or any other judgment, order, consent order, decree, or settlement agreement entered in

 connection with this proceeding, is a debt for the violation by Defendant of the federal securities

 laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

 Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                VII.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

                                                VIII.

        There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


 Dated: ______________, 2019

                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  4
Case 2:19-cv-05527-LDH-RML Document 7-1 Filed 10/04/19 Page 5 of 10 PageID #: 27
Case 2:19-cv-05527-LDH-RML Document 7-1 Filed 10/04/19 Page 6 of 10 PageID #: 28
Case 2:19-cv-05527-LDH-RML Document 7-1 Filed 10/04/19 Page 7 of 10 PageID #: 29
Case 2:19-cv-05527-LDH-RML Document 7-1 Filed 10/04/19 Page 8 of 10 PageID #: 30
Case 2:19-cv-05527-LDH-RML Document 7-1 Filed 10/04/19 Page 9 of 10 PageID #: 31
Case 2:19-cv-05527-LDH-RML Document 7-1 Filed 10/04/19 Page 10 of 10 PageID #: 32
